DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 1; Claims 2-8 are dependent on Claim 1. Regarding Claim 1, Joseph et al. (EP 1095839 A1) (hereinafter “Joseph”) teaches the first, third, and fourth elements of the claim, hereinafter (1a), (1c), and (1d) respectively, but does not teach the second, fifth, or sixth elements, hereinafter (1b), (1e), and (1f) respectively. Bentsur et al. (GB 2522291 A) (hereinafter “Bentsur”) teaches (1b); the prior art does not teach or suggest (1e) or (1f). Joseph teaches
(1a), A manually movable transport trolley, that is configured to be stacked with an identical manually movable transport trolley in a horizontal direction in a space-saving manner, the manually movable transport trolley being equipped with a chassis, a pushing device, and at least one deposit device configured for depositing or carrying objects (Joseph Figs. 1 and 8, below).
(1c), the manually movable transport trolley is configured such that, in the stacked state between the manually movable transport trolley and the identical manually movable transport trolley, the manually movable transport trolley is mated with the identical manually movable transport trolley such that a rear region and a front region are produced in the stacked state of the manually movable transport trolley and the identical manually movable transport trolley (Joseph Fig. 8, below).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Joseph

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Joseph
	(1d), in the stacked state, the rear region is only occupied by the manually movable transport trolley that is inserted into a rear of the identical manually movable transport trolley and the front region is only occupied by the identical manually movable transport trolley (Joseph Fig. 8, above).
	As indicated above, Joseph does not teach (1b). Bentsur teaches
	(1b), the at least one deposit device including an electronic weighing device that is equipped with at least one first weighing cell and with at least one second weighing cell that are each operatively connected to the at least one deposit device and are each configured for determining a weight of the objects that are deposited or carried by the at least one deposit device (Bentsur Figure 3, below; Bentsur Paragraph 048: “Fig. 3 shows a schematic depiction of another embodiment of the present invention…the scale feature is constituted…by one or a pair of transducers 36a and 36b (e.g., load cells) attached to and directly below basket 24…It is obviously important that the weighing of the items in the basket is not influenced by outside forces such as hindrance of movement of the basket or support other than at the point of contact with transducers 36. It is important to note that basket 26 is not directly attached to chassis.”);

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Bentsur
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manually movable transport trolley of Joseph to include load cells as taught by Bentsur. Doing so would enable the deposit device to “…weigh products and to rest on the cart platform…” as recognized by Bentsur (Paragraph 004).
 	As indicated above, Joseph does not teach (1e) or (1f). The prior art does not teach or suggest
	(1e), at least the at least one first weighing cell and the at least one second weighing cell are arranged on the at least one deposit device in such a way that, when the manually movable transport trolley and the identical manually movable transport trolley are in the stacked state, the at least one first weighing cell of the rear manually movable transport trolley is located inside the rear region and the at least one second weighing cell of the manually movable transport trolley is located outside the front region. The closest reference, Bentsur, teaches two weighing cells arranged on the deposit device (Bentsur Figure 3, above; Bentsur Paragraph 048: “…the scale feature is constituted…by one or a pair of transducers 36a and 36b (e.g., load cells) attached to and directly below basket 24.”) but does not clearly teach specific weighing cell locations in the stacked state. Note that this element of the claim reflects amendment language discussed in an interview with the attorney of record on Jan 25, 2022. 
	(1f), the at least one first weighing cell of the identical manually movable transport trolley is located outside the rear region and the at least one second weighing cell of the identical manually movable transport trolley is located inside the front region, and wherein the at least one first weighing cell of the manually movable transport trolley is directed downwards from the at least one deposit device and the at least one second weighing cell is directed upwards from the at least one deposit device. The closest reference, again Bentsur, teaches two weighing cells arranged on the deposit device (Bentsur Figure 3, above; Bentsur Paragraph 048: “…the scale feature is constituted…by one or a pair of transducers 36a and 36b (e.g., load cells) attached to and directly below basket 24.”) but does not clearly teach specific weighing cell locations in the stacked state. Note that this element of the claim reflects amendment language discussed in an interview with the attorney of record on Jan 25, 2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        

/EMMA K FRICK/Primary Examiner, Art Unit 3618